      Case 2:21-cv-00089-JRG Document 1 Filed 03/16/21 Page 1 of 6 PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

DANNY NORRIS COLEMAN                           §
                                               §
VS.                                            §    CASE NO.
                                               §
TYSON FOODS, INC.                              §


                              PLAINTIFF'S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES DANNY NORRIS COLEMAN, Plaintiff, complaining of TYSON FOODS,

INC., Defendant, and for cause of action would show the Court the following:



                                               PARTIES

         1.    Plaintiff is a resident of Shreveport, Caddo Parrish, Louisiana.

         2.    Defendant, TYSON FOODS, INC., is an Arkansas Corporation licensed to do business

in Texas with business locations in Texas, and can be served with citation by serving its registered

agent for service, The Corporation Company at 124 West Capitol Ave; Suite 1900, Little Rock, AR

72201.

                                   JURISDICTION AND VENUE

          3.   Tyson Foods, Inc. is subject to this Court’s specific personal jurisdiction under due

process and the Texas Long Arm Statue. Defendant has minimum contacts within the State of Texas

and the Eastern District of Texas, and Defendant’s contacts with the State of Texas resulted in Plaintiff

sustaining injuries while working at a Tyson Food, Inc. plant located in Center, TX. The amount in

controversy exceeds Seventy-Five Thousand Dollars ($75,000).
      Case 2:21-cv-00089-JRG Document 1 Filed 03/16/21 Page 2 of 6 PageID #: 2




           4.   Venue is proper in this District Court under 28 U.S.C. § 1391(b). This district is a

judicial district in which a substantial part of the incident that is the subject of the action took place;

and is one in which Defendant is subject to the Court’s personal jurisdiction with respect to this action.

                                     FACTUAL ALLEGATIONS

       5.       On or about March 19, 2019 in Center, Shelby County, Texas, Plaintiff was working

as an employee at Tyson Food, Inc., located at 1019 Shelbyville St, operating a piece of machinery

used to cut chickens that he had been instructed to use by his supervisor, Sedrick Thomas.

       6.       Plaintiff had never worked on this particular machine in the approximately three years

he had worked at Tyson. When he was instructed to work on this machine Plaintiff did not receive

training or supervision on how to properly and safely operate this equipment with which he was

unfamiliar.

       7.       The Plaintiff was operating said machine, when suddenly and without warning,

Plaintiff’s glove became caught in the saw mechanism of the machine causing injury.

       8.       As a result of this incident, Plaintiff sustained injuries including the loss of three

fingers.

                                         CAUSES OF ACTION

       9.       At the time and on the occasion above-described, the Defendant, TYSON FOODS,

INC., was guilty of the following acts of negligence:

                a.    Failure to properly train Plaintiff how to appropriately and safely operate the
                machine in question.

                b.    Failure to properly and adequately supervise Plaintiff in the operation of the
                machine in question.

                c.     Failure to provide Plaintiff proper safety equipment including proper gloves to
                prevent an incident of this nature
      Case 2:21-cv-00089-JRG Document 1 Filed 03/16/21 Page 3 of 6 PageID #: 3




               d.      Failure to properly maintain the equipment in question which resulted in
               Plaintiff’s injuries.

               e.      Defendant knew, or should have known, failing to adequately train and
               supervise Plaintiff in the operation of said equipment could have resulted in an incident
               and injuries of this nature, yet failed to do so.

       10.     Each of the above-described acts of negligence of Tyson Food, Inc.’s proximately

caused the occurrence in question and resulting injuries and damages to the Plaintiff.


                                      GROSS NEGLIGENCE

       11.     The wrong done by Defendant and/or their agents, servants, and officers was

aggravated by the kind of conduct for which the law allows imposition of exemplary damages, in the

Defendant’s conduct, when viewed objectively from Defendant’s standpoint at the time of the

conduct, involved an extreme degree of risk, considering the probability and magnitude of the

potential harm to others, and Defendant was actually, subjectively aware of the risk involved, but

nevertheless proceeded with conscious indifference to the rights, safety, or welfare of others

                                             DAMAGES

       12.     As a result of the above described negligence, the Plaintiff, DANNY NORRIS

COLEMAN has been injured in the following respects:

       a. Past physical pain, suffering, and mental anguish;

       b. Hospital, medical, doctor, ambulance and pharmaceutical bills incurred in the past;

       c. Physical impairment to the person of the Plaintiff that has been incurred in the past;

       d. Physical pain, suffering, and mental anguish that the Plaintiff will, in all reasonable
       medical probability, suffer in the future;

       e. Hospital, doctor, medical, and pharmaceutical bills          which the Plaintiff will, in all
       reasonable medical probability, incur in the future;

       f. Physical impairment to the person of the Plaintiff which, in all reasonable medical
       probability, she will suffer in the future;
      Case 2:21-cv-00089-JRG Document 1 Filed 03/16/21 Page 4 of 6 PageID #: 4




       g. Loss of earnings and earning capacity in the past;

       h. Loss of earning capacity in the future;

       i.    For such other and further relief as the Court deems proper


                                                 INTEREST

       13.      The Plaintiff hereby seeks all Pre-Judgment and Post-Judgment Interest in the

maximum amounts as allowed by law on each separate and individual element of damage.



                                 PLAINTIFF'S LIFE EXPECTANCY

       14.      According to the United States Life Tables, 2018 National Vital Statistics Reports;

Vol. 69, No. 12, Plaintiff has a life expectancy of 20.3 years and Plaintiff intends to use a certified

copy of the United States Life Tables, 2018 National Vital Statistics Reports; Vol. 69 No. 12, and

offer same into evidence at the time of trial.



                                    REQUEST FOR JURY TRIAL

       15.      Plaintiff hereby requests a trial by jury.

                                                 PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that upon a final

hearing she have judgment against the Defendant, Tyson Food, Inc. for the injuries and damages he

sustained in an amount exceeding $75,000.00 (Seventy Five Thousand Five Hundred and 0/100)

DOLLARS; for pre-judgment interest; for all costs of suit, and for such other and further relief,

general and special, legal and equitable, to which HE may be entitled to receive
Case 2:21-cv-00089-JRG Document 1 Filed 03/16/21 Page 5 of 6 PageID #: 5




                              Respectfully submitted,

                              BADDERS LAW FIRM, PC
                              4002 North Street
                              Nacogdoches, Texas 7596
                              (936) 564-6181 (telephone)
                              (936)564-8095 (facsimile)
                              badders@badderslaw.com

                              /s/ - Jeff B. Badders

                              _________________________
                              JEFF B. BADDERS
                              State Bar No. 01496850
                              badders@badderslaw.com
                              Matthew Hancock
                              State Bar No. 24072138
                              Matt.h@badderslaw.com
                              Attorneys for Plaintiff
Case 2:21-cv-00089-JRG Document 1 Filed 03/16/21 Page 6 of 6 PageID #: 6
